Citation Nr: 1527167	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-32 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for pulmonary sarcoidosis with bronchial asthma.

2.  Entitlement to an initial disability rating in excess of 10 percent for supraventricular arrhythmia with atrial fibrillation.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1977.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Concerning the increased rating claims, the Veteran last underwent VA compensation and pension examination for his service connected pulmonary sarcoidosis with bronchial asthma and atrial fibrillation in July 2012.

The Veteran has essentially argued that his symptoms have increased in severity to the point where he is unemployable.  The Board additionally notes that the most recent VA treatment records associated with either the physical or electronic claims file date from March 2012, and the most recent private treatment records date from September 2012.

In light of the Veteran's assertions of increased symptoms, and the lack of accompanying medical records of any sort, the claims for increased ratings for pulmonary sarcoidosis with bronchial asthma and atrial fibrillation are not ready to rate.  Remand is required to obtain updated VA treatment records and to afford the Veteran new VA examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (noting that where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern); Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Concerning the claim for a TDIU, the Veteran currently does not meet the schedular requirements for TDIU consideration.  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Accordingly, the Veteran's claim for TDIU can be considered on an extraschedular basis.

Conflicting evidence regarding the Veteran's employability is of record.  In December 1990, the Veteran was awarded Social Security Disability (SSA) benefits due to a primary diagnosis of fractures of a lower limb incurred during a motor vehicle accident.  The SSA decision indicated that no secondary diagnosis had been established for the purposes of awarding disability benefits.  Service connection has neither been sought nor granted for these motor vehicle accident residuals.

On VA general examination in July 2012, the examiner indicated that the Veteran's heart and respiratory conditions did not impact his ability to work.

Contrastingly, in a December 2011 letter, A.B., M.D., opined that the Veteran presently has severe lung disease with respiratory restrictions that made him unemployable.  Further, a private treatment record from September 2012 reflects that the Veteran continued to be limited physically because of both his lower extremity problems as well as his shortness of breath on exertion.

In light of the conflicting evidence of record which reflects that the Veteran's employability is impacted by both service-connected and non-service-connected disabilities, the Board finds that completion of a vocational survey would be helpful in resolving the claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding treatment records, to particularly include all available records dated since March 2012.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

2.  Arrange for an appropriate VA examination of the Veteran to determine the extent and severity of his service-connected sarcoidosis.  All indicated studies should be performed, to include a pulmonary function test (PFT).  The examiner should review the results of all testing prior to completion of the examination report.  The examiner should describe in detail all current manifestations of the Veteran's sarcoidosis and bronchial asthma.  

The results of a PFT are needed to determine: (a) the percentage of predicted FVC; (b) the percentage of predicted FEV-1; (c) FEV-1/FVC; and (d) the percentage of predicted DLCO (SB).  If a DLCO (SB) (Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method) test is not obtainable, evaluation may be based on alternative criteria as long as the examiner states why the test would not be useful or valid. 

The examiner should also discuss whether there is: 
(a) pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids, (b) pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control; or (c) cor pulmonale; or cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  

The supporting rationale for all opinions expressed must be provided.

3.  Arrange for an appropriate VA examination of the Veteran to determine the extent and severity of his service-connected atrial fibrillation.  All indicated studies should be performed.  The examiner should review the results of all testing prior to completion of the examination report.  The examiner should describe in detail all current manifestations of the Veteran's atrial fibrillation.  

The examiner should also discuss whether there is:  (a) permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor, or; (b) paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

The supporting rationale for all opinions expressed must be provided.

4.  After completion of the above, schedule the Veteran for a vocational survey.  The surveyor should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent probability or more) that his service-connected disabilities, either separately or in combination, would render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The surveyor should set forth the complete rationale for all opinions expressed and conclusions reached.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




